Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claim 1 is cancelled
Claims 2-21 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 2-21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Specifically, the claims are directed to the abstract idea of organizing human activity. 
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 2 and 12 when “taken as a whole,” are directed to the abstract idea of organizing human activity.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 14 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…processor…sensors…monitoring system…computer…controller…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 3-11 and 13-21 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 2 and 12 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 2 and 12 do  include various elements that are not directed to the abstract idea.  These elements include, “…processor…sensors…monitoring system…computer…controller…” These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig. 1 and 5 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 3-11 and 13-21 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 2 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 10-17, 20-21 and  are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (US Pub. No. 2003/0206100) (hereinafter, Richman) in view of Huhtala et al. (US Pub. No. 2008/0082254) (hereinafter, Huhtala) in further view of Amis et al. (US Pub. No. 2011/0046920) (hereinafter, Amis). 

As per claim 2, 
Richman teaches, 
a monitoring system that is configured to monitor a property, the monitoring system comprising:
(Abstract)
one or more sensors that are located throughout the property and that are configured to generate sensor data; and
(paragraph 90-92 wherein the prior art discussing levels I and II, wherein in those levels the sensors are hardware located are the site are monitoring and tracking the guard)
  
one or more computers that are configured to perform operations comprising:

Richman does not teach, however, Huhtala does teach,
receiving an indication of a guard tour path at the property;
102 records a number of waypoints 112 and stores the readings as data 114 on the device. The data 114 may include a latitude, longitude, elevation, time, and quality of location fix for each of the points 112…”)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Huhtala within the invention of Richman with the motivation of using GPS to keep users safe.  Both inventions are within the same field of endeavor, namely user safety. Moreover, given both inventions are within the same field of endeavor, there is a high likelihood of success by their combination. 

Richman teaches,
receiving sensor data from the one or more sensors included in the monitoring system that is configured to monitor the property;
(paragraphs 90-92 see above notations)

determining that the sensor data indicates unusual activity at the property;
(paragraphs 115-117 teaching by example of breaking a window)

determining a location on the property associated with the unusual activity; and
(paragraph 117, teaching by example, floor 5)

Richman/Huhtala do not teach, however, Amis does teach,

(Abstract and paragraph 15, noting “…The assistance can be, for example, in the form of deterrents, alerting first responders to go to the scene, sending security personnel to the scene…”)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis Abstract)  Moreover,  given the inventions are within the same field of endeavor, there is a high likelihood of success by their combination.

As per claim 3,
Richman/Huhtala do not teach, however, Amis does teach,
the monitoring system of claim 2, wherein determining that the sensor data indicates unusual activity at the property comprises comparing the sensor data to at least one threshold and determining the sensor data exceeds the at least one threshold.
(paragraph 50, noting “…When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated…”)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis Abstract)  Moreover,  given the inventions are within the same field of endeavor, there is a high likelihood of success by their combination.

As per claim 4,
Richman
the monitoring system of claim 2, wherein receiving the indication of the guard tour path at the property comprises receiving an indication of presence of a guard at the property
(paragraphs 46 read in light of paragraph 82; wherein paragraph 46 discusses receiving indication of guard at the property by a guard wearing device and paragraph 82 going into discussion about guards on duty at all secured facility sites).

As per claim 5,
 Richman teaches
the monitoring system of claim 2, wherein receiving sensor data from the one or more sensors included in the monitoring system that is configured to monitor the property comprises receiving 
(paragraph 79 noting “… Moreover, it is contemplated that the video transmission feeds may come from both hard-wired video cameras such as 42 and 52 as shown, or from wireless video feeds (not shown). In some instances, automated video monitoring may be employed at the checkpoint level, or in the alternative, at the base station level of architecture…”)

As per claim 6,
Richman does not teach, however, Huhtala does teach,
the monitoring system of claim 2, wherein determining that the sensor data indicates unusual activity at the property comprises determining that the received sensor data does not match any location found on the guard tour path
(Fig. 2B and corresponding paragraph 47)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Huhtala within the invention of Richman with the motivation of using GPS to keep users safe.  Both inventions are within the same field of endeavor, namely user safety. Moreover, given both inventions are within the same field of endeavor, there is a high likelihood of success by their combination. 

As per claim 7,
Richman teaches,

(paragraphs 116-117, teaching by example, of “1:00 am”)


As per claim 10, 
Richman/Huhtala do not teach, however, Amis does teach,
the monitoring system of claim 2, wherein adding the location as a checkpoint on the guard tour path comprises transmitting a notification to a client device associated with a guard that indicates to the guard a new checkpoint added to the guard tour path
(paragraph 15, noting, “…alerting first responders to go to the scene, sending security personnel to the scene…” Examiner noting: by the “alerting” and “sending” the prior art is functioning to transmit a notification to the guard device that would indicate a new checkpoint has been added, since the checkpoints are merely points for the guards to check on the facility).

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis 


As per claim 11,
Richman/Huhtala do not teach, however, Amis does teach,
 the monitoring system of claim 2, wherein adding the location as a checkpoint on the guard tour path comprises adding a new checkpoint on the guard tour path based on acceptance, by a guard, of addition of the new checkpoint to the guard tour path.
(paragraph 128)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis Abstract)  Moreover,  given the inventions are within the same field of endeavor, there is a high likelihood of success by their combination.

As per claims 12-17 and 20-21,
. 
 


s 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richman/Huhtala/Amis as applied to claims 2 and 12 above, and further in view of Dowens et al. (US Patent No. 6693530) (hereinafter, Dowens).

As per claim 8, 
Richman/Huhtala/Amis do not teach, however, Dowens does teach,
the monitoring system of claim 2, wherein determining that the sensor data indicates unusual activity at the property comprises comparing the sensor data to predetermined values for the one or more sensors expected during the guard tour path and determining that the sensor data indicates unusual activity at the property based on the comparison revealing that the sensor data is misaligned with the predetermined values for the one or more sensors expected during the guard tour path
(column 3, lines 67 to column 4, line 9 discussing “false alarms” that is found during the dispatch)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract) Dowens teaches receiving tracking information of various emergency services personnel, so that when a security breach has occurred at a particular location, the network may receive a surveillance profile from a computer that is disposed at the location where the detector is located, and dispatch the most geographically appropriate emergency services personnel as determined based on the tracking information. (see, Dowens Abstract) Therefore, it would have been obvious to 


As per claim 9,
Richman/Huhtala/Amis do not teach, however, Dowens does teach,
the monitoring system of claim 8, wherein the predetermined values dynamically change based on a guard location of a guard on the guard tour path
(column 3, lines 49-56)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract) Dowens teaches receiving tracking information of various emergency services personnel, so that when a security breach has occurred at a particular location, the network may receive a surveillance profile from a computer that is disposed at the location where the detector is located, and dispatch the most geographically appropriate emergency services personnel as determined based on the tracking information. (see, Dowens Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Dowens within the invention of Richman/Huhtala/Amis with the motivation of detecting and monitoring security and safety breaches. 


Claims 18 and 19 disclose similar limitations to claims 8 and 9, however, in a method form. Richman discloses the prior art invention in a method form.  Therefore, claims 18 and 19 are rejected under similar rationale as claims 8 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623